                                                                             Filed: 12/9/2019 2:04 PM
                                                                                                 Clerk
                                                                                 Lake County, Indiana




STATE OF INDIANA           )                LAKE COUNTY CIRCUIT COURT
                           ) SS:
COUNTY OF LAKE             )                CAUSE NO. 45C01-1908-CT-000817

ANDREA PALMER and                     )
EDWARD DEVEN,                         )
                                      )
             Plaintiffs,              )
                                      )
      vs.                             )
                                      )
LARRY BLOOD, JR. and                  )
U.S. BULK TRANSPORT, INC.,            )
                                      )
             Defendants.              )

                   ANSWER, AFFIRMATIVE DEFENSES AND
                       DEMAND FOR TRIAL BY JURY

      Defendants, Larry Blood, Jr. and U.S. BULK TRANSPORT, INC. (“defendants”),

by counsel, and for their answer to plaintiffs’ complaint (“complaint”), state the

following:

      1.     On August 9, 2017, at approximately 10:50 a.m., the plaintiffs,

Andrea Palmer and Edward Deven, were in a motor vehicle stopped southbound

on Burr Street near 1-80 at a stop light in Gary, Lake County, Indiana.

ANSWER:      Defendants are without sufficient information or knowledge to

either admit or deny the allegations contained in paragraph 1 of the

Complaint and therefore deny the same.

      2.     At said time and place, the Defendant, Larry Blood, Jr., was operating

a tractor trailer southbound on Burr Street when he collided with the rear of the

vehicle occupied by plaintiffs.

ANSWER:      Defendants deny they were negligent in any respect. Further

answering, defendants admit that defendant Larry Blood, Jr., was operating
a tractor-trailer southbound on Burr Street when he was hit from behind by

a blue and white garbage truck that forced his vehicle into the vehicle

occupied by plaintiffs.          Defendants deny any remaining allegations

contained in paragraph 2 of the Complaint.

      3.     The Defendant, Larry Blood, Jr.', negligent conduct includes, but is

not limited to the following:

             a.     Failing to keep a proper lookout;

             b.     Driving at an unreasonable speed for the conditions;

             c.     Failing to keep a proper distance between his tractor trailer and

                    the vehicle in front of him; and

             d.     Starting his vehicle from a stop position when it was not safe to

                    do so; and

             e.     Driving in such a manner as to cause the collision.

ANSWER:      Defendants deny the allegations contained in paragraph 3 of the

Complaint.

      4.     Defendant, Larry Blood, Jr., was an agent and/or employee of

Defendant, U.S. Bulk Transport, Inc. and was acting in the course and scope of

his agency and/or employment at the time of the collision, so as to make

Defendant, -U.S. Bulk Transport, Inc. liable for the acts of its agents and/or

employees.

ANSWER:      Defendants deny they were negligent in any respect. Further

answering, defendants admit that defendant Larry Blood, Jr., was operating

a tractor-trailer within the course and scope of his agency with defendant

                                          2
U.S. Bulk Transport, Inc. at the time of the accident and that U.S. Bulk

Transport is liable for the acts of defendant Larry Blood within the course

and scope of his agency.          Defendants deny any remaining allegations

contained in paragraph 4 of the Complaint.

      5.     Regardless of the relationship between Defendants, Larry Blood, Jr.

and U.S. Bulk Transport, Inc., Defendant, U.S. Bulk Transport, Inc., was the

owner of the USDOT number displayed on the tractor trailer involved in this

collision and is therefore liable for the acts of the driver of that tractor trailer.

ANSWER:      Defendants deny they were negligent in any respect. Further

answering, defendants admit that defendant, U.S. Bulk Transport, Inc. was

the owner of the USDOT number displayed on the tractor-trailer operated

by defendant Larry Blood, Jr. at the time of the accident, that he was

operating the tractor-trailer within the course and scope of his agency with

defendant U.S. Bulk Transport, Inc., and that U.S. Bulk Transport is liable

for the acts of defendant Larry Blood within the course and scope of his

agency. Defendants deny any remaining allegations contained in paragraph

5 of the Complaint.

      6.     As a direct and proximate cause of the Defendants' negligent conduct,

the Plaintiffs, Andrea Palmer and Edward Deven, suffered injuries, some of which

are permanent, suffered a loss of wages, suffered property damage, incurred

expenses for medical care, testing and treatment, suffered physical and mental

pain and suffered an inability to engage in their normal daily activities for an

indefinite period of time.

                                           3
ANSWER:       Defendants deny the allegations contained in paragraph 6 of the

Complaint.

                            AFFIRMATIVE DEFENSES

       Defendants, Larry Blood, Jr. and U.S. BULK TRANSPORT, INC., by counsel,

and for defendants’ affirmative defenses to plaintiffs’ Complaint, state as follows:

       1.     In the event that it is established that the defendants, Larry Blood,

Jr. and U.S. BULK TRANSPORT, INC., were negligent, defendants contend that the

causal negligence of plaintiffs is greater than 50% of the total of the occurrence,

which is the subject of this litigation, thereby barring plaintiffs’ claim for damages.

       2.     In the alternative, in the event that it is established that the causal

negligence of plaintiffs is 50% or less, defendants, Larry Blood, Jr. and U.S. BULK

TRANSPORT, INC., hereby assert that the amount of plaintiffs’ damages be

diminished in proportion to the amount of causal negligence attributable to

plaintiffs.

       3.     Subject to further discovery, plaintiffs may have failed to mitigate

plaintiffs’ damages.

       4.     Plaintiffs’ claims are barred by the doctrine of sudden emergency.

       5.     Plaintiffs’ claims were caused, in whole or in part, by a non-party

over which defendants had no control, namely the driver of a blue and white

garbage truck.

       6.     Subject to further discovery, plaintiffs may have received payments

from other sources that act as a collateral source set off.




                                          4
      7.    Defendants, Larry Blood, Jr. and U.S. BULK TRANSPORT, INC.,

specifically deny any allegation within the Complaint that was not specifically

admitted.

      8.    Defendants, Larry Blood, Jr. and U.S. BULK TRANSPORT, INC., reserve

the right to amend defendants’ affirmative defenses based upon further

investigation or discovery.

      WHEREFORE, defendants, Larry Blood, Jr. and U.S. BULK TRANSPORT, INC.,

by counsel, respectfully request that plaintiffs take nothing by way of plaintiffs’

Complaint, for costs of this action, and for all other necessary and proper relief.

                        DEMAND FOR TRIAL BY JURY

      Defendants, Larry Blood, Jr. and U.S. BULK TRANSPORT, INC., by counsel,

respectfully demand that this case be tried by jury.

                                            Respectfully submitted,

                                            WHITTEN LAW OFFICE

                                            /s/Michael T. Terwilliger
                                            Christopher R. Whitten/20429-49
                                            Michael T. Terwilliger/20398-64
                                            Counsel for Defendants




                                        5
